
	
		II
		109th CONGRESS
		2d Session
		S. 2746
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 4, 2006
			Mr. Reed (for himself
			 and Mr. Chafee) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on
		  Phosphinic acid, diethyl-, aluminum salt along with synergists and
		  encapsulating agents.
	
	
		1.Exolit OP 1312
			(a)In
			 GeneralSubchapter II of
			 chapter 99 of the Harmonized Tariff Schedule of the United States is amended by
			 inserting in numerical sequence the following new heading:
				
					
						 
						
							
								“9902.09.03Phosphinic acid,
						diethyl-, aluminum salt along with synergists and encapsulating agents
						(provided for in subheading 3824.90.91)FreeNo
						changeNo changeOn or before 12/31/2009
								
							
						
					.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) applies to goods entered, or withdrawn from warehouse for
			 consumption, on or after the 15th day after the date of enactment of this
			 Act.
			
